515 F.2d 762
Billy D. COOK et al., Plaintiffs-Appellants,v.Robert W. HUDSON, etc., et al., Defendants-Appellees.
No. 74-1038.
United States Court of Appeals,Fifth Circuit.
July 3, 1975.

Before COLEMAN, CLARK and RONEY, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35, Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is also denied.


2
Before BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.


3
CLARK, Circuit Judge, with whom Circuit Judges THORNBERRY, AINSWORTH, SIMPSON and GEE, join (dissenting).


4
When it appeared my writing would express the views of the panel, particular care was taken to explicate and document what was said because it seemed absolutely necessary to cogently reinstate the core rights trampled by the school district's arbitrary edict of forced conformity in a citizen's private life.  That endeavor failed to muster a concurrence.  Now, the full Court, albeit by the narrowest margin possible, has declined to rehear the cause en banc.


5
Respectfully, I insist that the panel decision is (1) contrary to Supreme Court precedent, and (2) an error of exceptional importance.  My best effort having been expended in the panel dissent, a further attempt at explanation appears futile.  For the reasons previously stated, I dissent from the court's denial of rehearing en banc.